Per Curiam.
The presumptions are all in favor of the regularity of the proceedings had in the district court when a cause is brought here by appeal for review of the proceedings had in that tribunal, and such presumptions will be indulged in until from the record the contrary appears. When objections are made to an order of confirmation of sale of real estate made in judicial proceedings, and the grounds of objections do not appear in the record, it will be presumed that no valid objection was presented, and the order appealed from will accordingly be affirmed. In the record in the present case no grounds for the objection interposed appear in the record, which simply recites that the objections to confirmation were considered and overruled. This ruling will be presumed to be right until it is made to appear affirmatively that some valid objection *340existed against the right to order confirmation, which can not be be said by an inspection of the record presented for our consideration. Order
Affirmed.